Exhibit 400 Centre Street, Newton, MA02458-2076 tel: (617) 796-8350fax: (617) 796-8385 FOR IMMEDIATE RELEASE Contacts: Timothy A. Bonang, Director of Investor Relations or, Katherine L. Johnston, Manager of Investor Relations (617) 796-8245 www.fivestarseniorliving.com Five Star Quality Care, Inc. Announces Annual Meeting Results Newton, MA (May 14, 2009):Five Star Quality Care, Inc. (NYSE Amex: FVE) announced the preliminary tabulation of votes at its annual meeting held earlier today, as follows: · Arthur G. Koumantzelis was re-elected as an Independent Director receiving 22,786,267 votes, or 71% of all shares outstanding. · Gerard M. Martin was re-elected as a Managing Director receiving 27,430,480 votes, or 85% of all shares outstanding. Both Messrs.
